DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2021 has been entered.  Claims 1-6 and 8-19 are pending and claims 1, 8-14, 16 and 18 are amended.


Response to Arguments
Applicant's arguments filed 24 November 2020 with respect to claim 12 (see page 10 of the Remarks) have been fully considered but they are not persuasive.  
The applicant argues Eslava does not disclose the magnet array is asymmetric in shape and/or thickness as required by claim 12.  The applicant states Eslava shows magnets with the same shape and thickness in Figures 4-5.  The Office notes claim 12 recites “the form factor including the magnetizable part being asymmetric in shape, thickness, and/or material properties.”  The rejection indicates the asymmetry of the magnetic array is due to the varying magnetic properties of the individual magnets in the array.   The magnetic array includes regions with different polarity and/or magnetic field strength as .

Applicant's arguments filed 24 November 2020 with respect to claim 1 (see pages 11-12 of the Remarks) have been fully considered but they are not persuasive.  
The applicant argues the obviousness rejection based on Eslava is improper because the Office’s conclusion that the device Hall effect sensor of the host device (docking station) is determining a magnitude of the magnetic field from magnetic field sources 43I (magnetic field source) and 45I (magnet array) is purely conjecture.  Applicant states Eslava does not disclose the magnitude of these fields is determined by the Hall effect sensor and that source 43I generates an alternating magnetic field to power the sensor.  The applicant also states it is plausible that Eslava only detects the magnetic field of the magnet array 45 without detecting a magnitude of the magnetic field generated by the magnetic field source 43’ or the magnet array 45’ due to the positioning of the Hall effect sensor, filtering of the output of the Hall effect sensor, etc., which does not meet the missing claim elements.  The Office respectfully disagrees at least due to the fact that the magnetic array 45’ of the host, which complements the magnet array 45 of the sensor, would be detected by the Hall effect sensor since the magnetic array 45’ is on the upper surface of the host and would be closer to the Hall effect sensor located on the host than the magnetic array 45 on the sensor (which indisputably is detected by the Hall effect sensor).  Following the same logic the Office holds that the magnetic field sensor also senses the alternating magnetic field generated by the magnetic field source, Figs. 3-4 #43’, because the magnetic field source is located in the center of the magnet array, Figs. 3-4 #45’, and the array magnets of both the host and sensor (#45’, 45) are narrower than 2 mm and spaced apart by less than 3 mm [pars. 0070, 0081].  Due to the close proximity of the magnets within the magnetic arrays and the magnetic field source the magnetic field 
The applicant also argues that Eslava does not disclose establishing a power connection in response to detection of the magnetic field.  The applicant sates Eslava discloses establishing a magnetic connection via activation of securing magnets, so that the patient monitor does not move out of position of the docking station, but this magnetic connection is not a power connection.  Under the broadest reasonable interpretation of the claim, the Office respectfully disagrees.  Eslava discloses the docking station provides electrical power to the patient monitor once the docking station is magnetically secured to the patient monitor [pars. 0061, 0074].  This constitutes the establishment of a power connection based on the establishment of a secure physical connection.  The claim does not specify any details of the power connection.

The applicant argues against the taking of Official Notice with respect to claim 2.  The Office has added a reference to acquiesce to the applicant’s argument.  Similar to claim 1, the power and data connection are established when the host and sensor are secured due to a detected change in the magnetic field.

Applicant’s arguments, see page 13 of the Remarks, filed 24 November 2020, with respect to the rejection of claim 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Baker et al. (US 2012/0001751).  The applicant removed the limitation indicated the type of medical sensor device is determined; however, Baker renders obvious determining the manufacturer and/or degradation state of the sensor.

Applicant's arguments filed 24 November 2020 with respect to claim 18 (see pages 14-15 of the Remarks) have been fully considered but they are not persuasive.  The applicant is directed to the response to arguments with regard to claim 1 above since they are nearly identical.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Benamou et al. (US 2017/0303990).

[Claim 1] Eslava discloses a host device (docking station, Fig. 3 #12) [par. 0065], comprising: 
a connector (Fig. 3 #32) configured to connect to a medical sensor device (patient monitor, Fig. 3 #10) [pars. 0064, 0074]; 
a magnetic detection unit positioned proximate the connector and including a magnetic field generator (magnetic field source, Fig. 3 #43’, and magnet array Fig. 3 #45’) and one or more magnetic field detectors (Hall effect sensor in docking station port, Fig. 3 #32’) [par. 0081]; and 
a docking station controller (#20’
determine a magnitude of a magnetic field generated by the magnetic field generator based on output from the one or more magnetic field detectors (The docking station comprises a magnetic field sensor, e.g. a Hall effect sensor, to sense a magnetic field generated by a magnet array, Fig. 3 #45, within a patient monitor, Fig. 3 #10.  Any disturbance in the magnetic field beyond a predefined threshold may prompt a controller in the docking station to activate securing magnets.  The Office holds that the magnetic array 45’ of the host, which complements the magnet array 45 of the sensor, would be detected by the Hall effect sensor since the magnetic array 45’ is on the upper surface of the host and would be closer to the Hall effect sensor located on the host than the magnetic array 45 on the sensor (which indisputably is detected by the Hall effect sensor).  Following the same logic the Office holds that the Office holds that the magnetic field sensor also senses the alternating magnetic field generated by the magnetic field source, Figs. 3-4 #43’, because the magnetic field source is located in the center of the magnet array, Figs. 3-4 #45’, and the array magnets of both the host and sensor (#45I, 45) are narrower than 2 mm and spaced apart by less than 3 mm; due to the close proximity of the magnets within the magnetic arrays and the magnetic field source the magnetic field sensor would detect magnetic fields generated by both the arrays and source) [pars. 0070, 0081]; and
in response to detecting a change in the magnitude of the magnetic field that is greater than a threshold change, establish a connection with the medical sensor device (the docking station comprises a magnetic field sensor, e.g. a Hall effect sensor, to sense a magnetic field generated by a magnet array, Fig. 3 #45, within a patient monitor, Fig. 3 #10; any disturbance in the magnetic field beyond a predefined threshold may prompt a controller in the docking station to activate securing magnets) [par. 0081], the connection including a power connection (the docking station provides electrical power to the patient monitor once the docking station is magnetically secured to the patient monitor which is a power connection) [pars. 0061, 0074].
Eslava does not explicitly recite a memory with instructions executable by a processor (docking station controller); however, the skilled artisan would find it obvious if not implicit to implement instructions for processing the identification steps in memory within the docking station.  Eslava discloses the instructions are further executable to determine a type of the medical sensor device based on the change in the magnitude of magnetic field (For example, there might exist different patient monitors, each having a patient monitor connector with a unique magnetic polarity pattern. The docking station port 32' might be programmed, by the docking station controller 20', to complement-and thus attract-only a particular one of the patient monitor connectors at one moment in time and to be later reprogrammed to attract only another one of the patient monitor connectors) [par. 0082].  However, Eslava does not specify determining a manufacturer of the medical sensor device and/or a degradation state of the medial sensor device by entering a change in the magnitude of magnetic field into a look-up table stored in memory of the host device.
Benamou discloses an analogous magnetic detection system comprising a Hall sensor (#240), handpiece (#104), probe (#110) and a controller (#165), wherein the controller identifies the type of probe coupled to the handpiece based on magnets located within the probe.  The Hall sensor is configured to generate a probe identification signal based on the magnetic field strength (or other magnetic characteristic) which correlates a probe type with different magnetic field strengths, typically by using a look-up table maintained in the controller [pars. 0009, 0014, 0042-0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the patient monitor taught by Eslava by storing a look-up table correlating various probe types 

[Claim 5] Eslava discloses the connector is configured to physically connect to a counterpart connector (Fig. 3 #32) on the medical sensor device, the counterpart connector including a magnetizable part (magnet array, Fig. 3 #45) that induces the change in the magnetic field [pars. 0076, 0081]. 

[Claim 6] Eslava discloses the medical sensor device includes a sensor (patient end terminal, Fig. 3 #31, e.g. ECG electrode or oximeter sensor) for monitoring physiological conditions of a patient, the sensor comprising ECG electrodes, EEG electrodes, a blood pressure sensor, a temperature sensor, respiration rate electrodes, and/or a pulse oximeter [pars. 0062, 0064].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Benamou et al. (US 2017/0303990) as applied to claim 1 above, and further in view of Boit et al. (US 2002/0188181).

[Claim 2] Eslava discloses the host device further comprises a power source (electrical plug, #35, shown in Fig. 2), wherein the connection with the medical sensor device further includes a data connection (patient monitor outputs physiological parameters, along with other data, through a patient monitor connector, Fig. 3 # 32, to the docking station) [par. 0063], wherein the data connection is a wired or wireless connection and the power connection is a wired or wireless connection.  Eslava does not discloses the power source is battery. 
base station, #12) comprises a line cord (#68) terminating in a plug (#70) to connect to a standard wall outlet and a battery (#72) such that power is supplied by the battery when the lined cord is not providing power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a battery in the host taught by Eslava in order to improve portability.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Benamou et al. (US 2017/0303990) and Boit et al. (US 2002/0188181) as applied to claim 2 above, and further in view of Baker et al. (US 2012/0001751).


[Claim 3] Eslava in view of Benamou and Boit renders obvious instructions to establish the connection with the medical sensor device and, once the connection is established, supply power from the battery to the medical sensor device and communicate physiological data with the medical sensor device.  Eslava does not disclose a handshake process.
Baker discloses an analogous physiological monitoring method comprising a physiological sensor (Fig. 4 #110) having a magnet (Fig. 4 #408) and magnetic detector (Fig. 4 #406) and a patient monitor/gateway device (Fig. 4 #208) having a magnet (Fig. 4 #416) and magnetic detector (Fig. 4 #414), wherein the magnetic detector on the patient monitor/gateway device detects the magnet on the sensor and the magnetic detector on the sensor detects the magnet on the patient monitor/gateway device i.e. a handshake [par. 0014].  The magnetic detectors are Hall effect sensors [pars. 0048, 0050].  Once the sensor and patient monitor detect one another the sensor provides model and version information to determine whether the sensor and patient monitor/gateway device are compatible [par. 0037].  


[Claim 4] Eslava discloses the host device further includes a transceiver configured to transmit the physiological data to a remote or proximate processing system (docking station may be coupled to a communication network, e.g. an intranet or the Internet, and forward communications between the patient monitor and the network).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Benamou et al. (US 2017/0303990) as applied to claim 5 above, and further in view of Brady et al. (US 5,543,988).

[Claims 8-9] Eslava discloses one magnetic field detector (Hall effect sensor), and wherein the magnetizable part is asymmetric in shape, thickness, and/or material properties to induce a spatially varying change in the magnetic field (magnet array, Fig. 3 #45, producing regions with specific magnetic polarity and/or magnetic field strength) [par. 0076].  Eslava does not disclose at least two magnetic field detectors in the host device.
Brady discloses a Hall effect sensor array for simultaneously measuring magnetic fields with high spatial resolution in two directions [col. 1, lines 10-15].
docking station) taught by Eslava in view of Benamou to include at least two Hall effect sensors to form an array as taught by Brady in order to detect the magnetic field in two directions which would enable more accurate identification and differentiation between the differing magnetic polarities of various medical sensor devices e.g. the types of medical sensor devices compatible with the docking station.  The change in magnetic field would be detected differently by the magnetic field detectors due to their different positions within the device.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Benamou et al. (US 2017/0303990) as applied to claim 1 above, and further in view of Baker et al. (US 2012/0001751).

[Claims 10-11]  Eslava in view Benamou discloses determining the type of medical device sensor but does not disclose the instructions are executable to output a notification to a user responsive to determining the manufacturer of the medical sensor device and/or the degradation state of the medial sensor device.
Baker discloses an analogous physiological monitoring method comprising a physiological sensor (Fig. 4 #110) having a magnet (Fig. 4 #408) and magnetic detector (Fig. 4 #406) and a patient monitor/gateway device (Fig. 4 #208) having a magnet (Fig. 4 #416) and magnetic detector (Fig. 4 #414), wherein the magnetic detector on the patient monitor/gateway device detects the magnet on the sensor and the magnetic detector on the sensor detects the magnet on the patient monitor/gateway device [par. 0014].  Once the sensor and patient monitor detect one another the sensor provides model and version information to determine whether the sensor and patient monitor/gateway device are compatible [par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the magnetic field verification mechanism between the sensor and medical sensor device based on magnetic polarity patterns taught by Eslava in view of Benamou with a verification mechanism based on magnetic field detectors and magnetic field generators (e.g. magnets), similar to the mechanism between the host device and medical sensor device already taught by Eslava, since Baker explicitly discloses using respective magnetic field generators and magnetic field detectors to assess compatibility between a sensor and patient monitor.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to identify the model and version of the sensor during coupling to assess compatibility as taught by Baker in order to ensure physiological measurement accuracy by disabling the logical connection while maintaining a mechanical connection should the sensor and medical sensor device not be compatible.


Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Baker et al. (US 2012/0001751).

[Claims 12-13] Eslava discloses a medical sensor device (patient monitor, Fig. 3 #10) comprising: 
a sensor (patient end terminal, Fig. 3 #31, e.g. ECG electrode or oximeter sensor) for monitoring physiological conditions of a patient [par. 0064], the sensor removably attachable to the medical sensor device via a first connector (port, Fig. 3 #232’
a second connector (Fig. 3 #32) configured to connect to a host device (docking station, Fig. 3 #12) [par. 0074];
a first magnetizable part positioned on or proximate to the first connector (magnetic polarity patterns formed by an array of magnets, Fig. 8A #245a’, on a patient monitor port and a cable connector, Fig. 8A #232, of the sensor may be programmed to attract one another) [pars. 0090, 0101]; 
a second magnetizable part positioned on or proximate to the second connector having a form factor configured to induce a predefined change in a magnetic field generated at the host device (magnet array, Fig. 3 #45, producing regions with specific magnetic polarity and/or magnetic field strength [pars. 0069, 0076] which will change the magnetic field at a host), the form factor including the magnetizable part being asymmetric in shape, thickness, and/or material properties (the magnetic array includes regions with different polarity and/or magnetic field strength as for example shown in Fig.4 wherein shaded magnets, #45, have different polarity that unshaded magnets, #45, which is an asymmetry in material properties that causes the sensor to align with the host in a specific configuration as shown by Figures 6-7); and
a memory (Fig. 1 #23) storing instructions executable by a processor (controller, Fig. 1 #20) wherein the physiological data of the patient is obtained by the medical sensor device via the sensor of the medical sensor device [par. 0064] and magnetic polarity patterns formed by an array of magnets (Fig. 8A #245a’) on a patient monitor port and a cable connector (Fig. 8A #232) of the sensor may be programmed to attract one another [pars. 0090, 0101].
Eslava does not disclose determining a magnitude of a magnetic field generated by a magnetic field generator based on output from the one or more magnetic field detectors at the first connector, and 
Baker discloses an analogous physiological monitoring method comprising a physiological sensor (Fig. 4 #110) having a magnet (Fig. 4 #408) and magnetic detector (Fig. 4 #406) and a patient monitor/gateway device (Fig. 4 #208) having a magnet (Fig. 4 #416) and magnetic detector (Fig. 4 #414), wherein the magnetic detector on the patient monitor/gateway device detects the magnet on the sensor and the magnetic detector on the sensor detects the magnet on the patient monitor/gateway device [par. 0014].  The magnetic detectors are Hall effect sensors [pars. 0048, 0050].  Once the sensor and patient monitor detect one another the sensor provides model and version information to determine whether the sensor and patient monitor/gateway device are compatible [par. 0037].   
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the magnetic field verification mechanism between the sensor and medical sensor (first connector) device based on magnetic polarity patterns taught by Eslava with a verification mechanism based on magnetic field detectors and magnetic field generators (e.g. magnets), similar to the mechanism between the host device and medical sensor device (second connector) already taught by Eslava for detecting a threshold change in magnetic field, since Baker explicitly discloses using respective magnetic field generators and magnetic field detectors to assess compatibility between a sensor and patient monitor.  

[Claim 14] Baker discloses once the sensor and patient monitor detect one another via the magnetic field detector the sensor provides model and version information to determine whether the sensor and patient monitor/gateway device are compatible [par. 0037].

[Claim 16] Eslava discloses the connector includes a first connection point for receiving power from the host device (the docking station provides electrical power to the patient monitor once the docking station is magnetically secured to the patient monitor) [pars. 0061, 0074] and a second connection point for transferring data to and from the host device (patient monitor outputs physiological parameters, along with other data, through a patient monitor connector, Fig. 3 # 32, to the docking station) [par. 0063].

[Claim 17] Eslava discloses the magnetizable part is not permanently magnetized (the array magnets, #45a, may be electromagnets) [par. 0070]. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eslava et al. (US 2017/0264045) in view of Baker et al. (US 2012/0001751) as applied to claim 12 above, and further in view of Rohrbach et al. (US 2007/0072443).

[Claim 15] Eslava discloses the sensor comprises ECG electrodes, EEG electrodes, a blood pressure sensor, a temperature sensor, respiration rate electrodes, and/or a pulse oximeter [pars. 0062, 0064].  Eslava further discloses the magnetizable part (array magnets, #45a) may comprise different regions (magnet pixels, called maxels) of a single piece of magnetizable material in which regions differ from each other in terms of magnetic strength i.e. asymmetric [par. 0070] but does not specifically disclose achieving the differences in magnetic strength by varying the thickness of the magnetizable part.
Rohrbach discloses that magnetic strength is a function of magnet thickness to cross section ratio, with thickness being defined by the dimension along the direction of magnetization [par. 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the maxels of different field strength described by Eslava by selecting different thicknesses of the .


Allowable Subject Matter
Claims 18 and 19 are allowed.  Eslava discloses using a high frequency alternating magnetic field to provide a magnetic field to drive an inductive receiver [par. 0074] rather than a low frequency 1 Hz alternating magnetic field which the applicant indicates improves signal to noise ratio when detecting changes in the magnetic field [applicant’s specification: par. 0051].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Pan (US 2005/0014526) discloses a portable communications device (#100) comprising a transceiver module (#140) having a magnetic sensor (#142) for detecting the unique magnetic flux of magnetic media disposed on each of a plurality of covers (#120) [par. 0019].  The magnetic sensor is preferably a Hall effect sensor that produces an output voltage that is compared to voltage values on a list of voltage values for known covers [par. 0022-0023].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 August 2021